department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend b board member e name of supported_organization n name of llc o location p city q date r name of llc s date b dollars dollar_figure amount c dollars dollar_figure amount d dollars dollar_figure amount e dollars dollar_figure amount f dollars dollar_figure amount g dollars dollar_figureamount h dollars dollar_figure amount j dollars dollar_figure amount k dollars dollar_figure amount m dollars dollar_figure amount n dollars dollar_figure amount o dollars dollar_figure amount p dollars dollar_figure amount q dollars dollar_figure amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below letter cg issues do you qualify for exemption under sec_501 of the code no for the reasons stated below if you are exempt are you a supporting_organization described in sec_509 no for the reasons stated below facts you submitted form_1023 application_for exemption under sec_501 of the internal_revenue_code on s information submitted with your application indicates that you were incorporated in o on q you are requesting tax exemption as a type_iii_functionally_integrated_supporting_organization described in sec_509 of the code schedule d of your application states you will be operated in connection with one or more supported organizations described in sec_509 or sec_509 and lists the supported_organization as e a public charter school article of your articles of incorporation state in pertinent part the corporation is formed exclusively for charitable scientific educational and literary purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 as the same may be amended or modified or replaced by any future united_states internal revenue law the code including without limitation distributing funds to organizations that qualify as exempt_organizations under sec_501 of the code or the corresponding section of any future federal tax code the specific objectives of the corporation shall be to support e provided e is a governmental entity or an organization described in sec_501 of the code by but not in limitation of the following helping e secure sources of financing including funding from new market tax_credits nmtc financing fundraising and holding endowments on behalf of e making or holding loans to for-profit landlords that charges below market lease rates to e supporting e in any other allowable manner article also stated the corporation is intended to be a type_iii_supporting_organization operated for the benefit of but not functionally integrated with e within the meaning of sec_509 and sec_509 of the code and the treasury regulations thereunder in connection with its status as a type_iii_supporting_organization that is not functionally integrated with e the corporation intends to distribute annually to and for_the_use_of e an amount equal to at letter cg least five percent of the aggregate fair_market_value of its assets to the extent such distribution is required by the code we requested that you amend the purpose clause of your articles of incorporation to state that you were formed exclusively for e you stated that you are in the process of amending the purpose clause and a certified copy will be forwarded under a separate cover to date the amended articles of incorporation have not been received article of your articles of incorporation provided the number of directors constituting the initial board_of directors was three and they will serve as the directors until the first annual meeting or until their successors are elected the names and addresses of the initial board members were specified in the articles of incorporation your application lists four board members the three initial board members and b article of your bylaws state the corporation’s primary purpose is to support e and any other organizations as may be supported by the corporation from time to time collectively the ‘supported organizations’ pursuant to the corporation’s articles of incorporation article sec_1 of your bylaws state in pertinent part the number of directors shall be three until increased pursuant to the following provisions but shail never be less than three e shall have the sole exclusive authority and discretion to appoint remove and reappoint one person as one of the directors of the corporation's board_of directors b shall serve as the initial e director although not appointed by e and shall be subject_to confirmation or replacement when e has its first opportunity to appoint the initial e appointed director the directors other than the e appointed director shall be elected at the annual meeting of the board_of directors and each director elected shall hold office until the next succeeding annual meeting or until his or her successor is elected and shall qualify you amended your bylaws to state your primary purpose is to exclusively support e and e has the sole exclusive authority and discretion to appoint remove and reappoint one person as one of the directors of the corporation’s board_of directors signed by any of the board members however the amendment was not in addition to the purposes described in article of the articles of incorporation you will also assist e in securing new market tax_credit financing to help e refinance the acquisition construction and equipping of its new school located in p this will include serving as a nonmember manager of a joint_venture between e and a so-called new market tax_credit community development entity you stated new market tax_credits can only be claimed by for profit entities that invest in qualified community development entities cde’s and then only if the cde‘s make investments and loans to eligible qualified_low-income_community businesses qalicb's you stated you informed e by letter that you incorporated in o and are established as a supporting_organization to e you offered to act as manager of n letter cg you entered into an operating_agreement as a non-member manager with e as the regular member and r as the investor member to form n you are the non-member manager of n which is a limited_liability_company treated as a partnership between e and a for profit investor lender e is the regular member of n and has a interest member and hold sec_34 interest n receives both an equity_investment and loan from a cde at terms better than standard in the market sec_1 of the operating_agreement provides that n will manage qualified low income community investment loans qlici lease the qalicb premise and manage the financing of n no provision in the operating_agreement requires n to make any charitable_contribution to you e or any other charitable_organization r is the investor you initially stated you will assist e by fundraising and holding endowments on behalf of e making or holding loans to landlords that charge below market lease rate to e and supporting e in any other allowable manner you later dropped the proposed activity of making or holding loans to landlords that charge below market lease rates to e e is the maker of a promissory note for b dollars and the payee is n ris the maker of a promissory note for c dollars and the payee is n you initially stated you will receive d dollars in edollars in notes and loans you will receive you stated that the figures are in error in accrued interest when we asked you to describe the andfdollarsin as the manager of n you are formed to benefit both e and r the initial capital_contribution by e was g dollars and the initial capital_contribution by r was h dollars your operating_agreement does not specify the type of assets contributed by each member schedule d of the operating_agreement shows projected cash distributions of p dollars for each of the first six years and j dollars in year seven for r e is to receive a cash distribution of k dollars in year seven there were no contributions shown for the last three years sec_4 of the operating_agreement describes the cash allocations and distributions the first distribution is to be made to r r is also the first to receive distributions of capital proceeds article sec_5a of the operating_agreement states that the manager has the right whether or not directed by the investor member to cause n to make a charitable_contribution to an operating business foundation or another nonprofit of any company property including cash or a portion of any interest_in_real_property owned by n however one of the stipulations is that the cash_flow after all charitable_contributions of cash is at least sufficient to pay expenses and make distributions required under sec_4 of the agreement sec_5 of the operating_agreement states the manager may engage in or possess interest in other business ventures of every kind and description for its own account including without limitation serving as general_partner or managing member of other partnerships or limited_liability companies respectively that own either directly or through interest in other partnerships or limited_liability companies the operating_agreement provided in pertinent part the purpose of n is to a negotiate and enter into the qlicb loan b lease the qalicb premises to operating business pursuant to letter cg the site lease c sublease the qalicb premises to operating business pursuant to the facility lease d pay transaction cost e deposit the qalicb working_capital cash reserves in qalicb working_capital cash reserve investment contract f take any and all other actions necessary or appropriate to further the purposes of the n within the scope of this agreement and g pursue the above purposes in a manner consistent with the tax exempt status of you as manager and e under code sec_501 in the event of a conflict between you as manager and e's charitable purpose and profit_motive of n the charitable purpose shall take precedence the foregoing notwithstanding although it is contemplated that n shall make certain charitable_contributions neither n you as manager nor any member is required to make any charitable_contribution or a pledge of any charitable_contribution to the you e or any charitable_organization n will own real_estate that is leased by n to e and used as a traditional school building for its academic programs you will carry out all of the day-to-day management duties as manager of n and if certain conditions are met you are authorized to cause n to make donations of net operating income to you to support additional academic programs your initial financial data showed q dollars in revenue for the first three years this included m dollars in accrued interest on loans notes receivable and n dollars in guaranty fee income the total expenses for that same period were o dollars in professional fees submitted revised budgets showing n dollars in gross_receipts for the only expenses were for professional fees equal to the gross_receipts your financial data did not show any contributions paid to e you subsequently indicated you do not know how much revenue you will receive because you are a start_up entity however you state the annual income for e is approximately dollar_figure million dollars you later and your initial schedule d of your application indicated that you will conduct activities that would otherwise be carried out by e this contradicts with your statement requesting to be a non- functionally integrated supporting_organization when clarified you submitted a revised schedule d indicating you will not conduct activities that would otherwise be carried out by e and you will not distribute of your annual income to e but your narrative description states that you will give of your income to e as previously stated your financial data reflects no contributions paid to e issue - sec_501 law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more letter cg exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities in revrul_58_547 1958-2c b the service rules that a lease to which the parties are both exempt from tax under sec_501 of the code and which constitutes a business_lease within the meaning of sec_514 of the code will not be considered substantially related to the charitable educational etc purposes of the lessor solely because the lessor is likewise an exempt_organization section dollar_figure of revproc_2010_9 reads in part as follows exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number of importance of statutorily exempt purposes thus the operational standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in the schoger foundation v commissioner of internal_revenue_service 76_tc_380 the court held if one of the purposes of an organization’s activities is substantial and non- letter cg exempt eg commercial the organization will be denied exempt status under sec_501 even if the activity also furthers an exempt_purpose in plumstead theatre society inc v commissioner f cir the ninth circuit_court of appeals affirmed a decision by the tax_court holding that a c arts organization's participation in a partnership with for-profit partners would not disqualify it from tax exemption merely because some investors made a profit from the production of a play the court found that participation by the investors was necessary for the organization to achieve its exempt_purpose the court also found particularly relevant the investors were not shareholders in or officers or directors of the organization and the agreement gave full control_over the operations to the organization and not to the investors in salvation navy v commissioner t c m the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net earning would not inure to the benefit of a private individual application of law sec_501 of the code and sec_1_501_c_3_-1 of the regulations sets forth two main tests for qualifications for exempt status an organization must be organized and operated exclusively for purposes describe in sec_501 of the code you pass the organizational_test because your articles of incorporation state that you are formed for purposes described in sec_501 and that upon dissolution all assets will go to organizations that are exempt under sec_501 of the code you must however satisfy the operational_test the key requirement is that an organization be operated exclusively for one or more purposes described in sec_501 of the code the facts submitted show that the activities you conduct are not activities described in sec_501 of the code sec_1_501_c_3_-1 of the regulations clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals based on the information you submitted r the investor member will benefit equally as much if not more than e managing a limited_liability_company in which one of the members is a tax exempt_organization under sec_501 of the code does not constitute a tax exempt activity simply because both parties are tax exempt see revrul_58_547 and revproc_2010_9 not only are you the manager of a limited_liability_company but sec_5 of the operating_agreement allows you the manager to engage in or possess interest in other business interests of every kind including serving as the general_partner in a partnership or limited_liability_company and to make charitable distributions but only after expenses and distributions are made to r the investor member letter cg you entered into an operating_agreement as a non-member manager with e and r to form n you have not demonstrated that you have a charitable or educational purpose as stated in sec_1 of the operating_agreement you will manage qlici loans lease the qalicb premise and manage the financing of n to you e or any other charitable_organization n is not required to make any charitable_contribution your purpose is to manage n a limited_liability_company n’s purpose is to negotiate and enter into a qlici loan and lease and sublease the qalicb premises similar to the organization described in the schoger foundation v commissioner supra you do not satisfy the not more that an insubstantial part of its activities standard of sec_1 c -1 c of the regulations you have a non-charitable purpose that is substantial in nature see better business bureau v united_states supra unlike plumstead theatre society v commissioner supra the court also found particularly relevant the investors were not shareholders in or officers or directors of the organization the agreement gave full control_over the operations to the organization and not to the investors unlike plumstead theatre society supra r the investor member has a significant voice in how n is operated furthermore your letter to e appears that of an arrangement with e as a business deal rather than an agreement between two nonprofit_corporations once you informed e that you were incorporated as a nonprofit you and e entered into the operating_agreement along with r the investor member similar to salvation navy v commissioner supra you have not supplied enough evidence to show that r will not benefit significantly from the activities you conduct determination - issue based on the information provided on your form_1023 and supporting documentation we have concluded that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your activities are exclusively for purposes described in sec_501 of the code you are formed for the purpose of managing a limited_liability_company therefore you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for c purposes letter cg issue - sec_509 introduction we have also considered your application_for supporting_organization status non-private foundation status under sec_509 of the code in the event that you would qualify for exemption under sec_501 of the code foundation classification under sec_509 is based on a number of factors discussed in the following materials our conclusion regarding your private sec_509 of the code provides the term private_foundation does not include an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 in effect describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or carry out the purposes of one or more specified organizations described in sec_509 or sec_509 in our discussion of these issues we are cognizant of the fact that at all times you are asserting qualification under sec_509 under the operated in connection with relationship provided in sec_1_509_a_-4 of the regulations for an organization to qualify as a supporting_organization it must pass the organizational and operational_test a a relationship_test a b and a control test a c you do not pass the operational_test and relationship_test operational_test sec_509 of the code provides that in order to qualify under sec_509 an organization at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or reg a -4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported letter cg organizations if it fails to meet either the organizational_test or operational_test it cannot qualify as a supporting_organization reg a -4 e provides that a supported_organization will be regarded as operated exclusively to support one or more specified public supported_organization only if it engages solely in activities which support or benefit the specified publicly supported organizations application of operational_test you are not operated exclusively for the benefit of specified publicly supported organizations as the only activity that you are conducting is managing n a required by sec_509 limited_liability_company you have not demonstrated that you will provide any income to e and you are not conducting any activities on behalf of e furthermore you are also formed to benefit r you have not demonstrated that you are operated exclusively to support e the publically supported_organization as required in sec_1_509_a_-4 of the regulations relationship_test reg a -4 i i provides that generally a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test and the integral part test this relationship rest upon the finding that the supporting_organization is responsive to the needs or demands of the supported organizations and maintains an integral part or significant involvement in the supported organizations affairs you do not meet the responsiveness test or the integral part test responsiveness test reg a -4 i i provides that a supporting_organization will meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations see sec_1 i ii of the regs states an organization will pass the responsiveness test if a one or more officers directors or trustees of the supporting_organization are elected or appointed by the board members of the supported_organization or b one or more board members of the governing body of the supported_organization are also officers directors or trustees of or hold other important officers in the supporting_organization or c the supporting organization’s officers directors or trustees maintain a close and continuous working relationship with the officers directors or trustees of the supported_organization once the relationship has been established the supporting_organization must demonstrate that because of the relationship the officers directors or trustees of the publicly supported letter cg organization have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making grants and otherwise directing the use of the supporting organization’s income or assets application of responsiveness test you do not meet the responsiveness test because none of your officers are appointed by the specified supported_organization your initial bylaws stated the number of directors shall be three until increased pursuant to the following provisions but shall never be less than three e shall have the sole exclusive authority and discretion to appoint remove and reappoint one person as one of the directors of the corporation’s board_of directors b shall serve as the initial e director although not appointed by e and shall be subject_to confirmation or replacement when e has it first opportunity to appoint the initial e appointed director we requested that you amend your bylaws to state that e will appoint the e director we did receive the amendment to your bylaws but it was not signed by any of your officers you did not submit any documentation that e would have a significant voice in the use of the income or assets furthermore your bylaws state that the board members who are not e appointed members will be selected by the board_of directors your bylaws and articles of incorporation state that there will be three board members however your application lists four members the initial three board members and b you do not meet the responsiveness test integral part test it maintains a significant involvement in the operations of one or more reg a -4 i i provides that a supporting_organization will be considered to meet the integral part test if publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides a supporting_organization may satisfy the integral part test by meeting either the functional support_test also known as the but-for test or the attentiveness test reg a -4 i ii provides that a supporting_organization will meet the functional support_test if the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves reg a -4 i iii a provides that a supporting_organization will meet the attentiveness test if the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such letter cg supporting_organization generally the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness however if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization sec_1243 of the pension_protection_act ppa effectively added sec_4943 to the code this section defines a functionally integrated type iil supporting_organization and a non- functionally_integrated_type_iii_supporting_organization a functionally integrated supporting_organization is one that is not required to make payments to supported organizations due to the fact that the activities of the organization are related to directly performing the functions of or carrying out the purposes of the supported_organization a non-functionally integrated supporting_organization is one that makes payments to the supported organizations application of integral part test you provided conflicting information if you are a non-functionally integrated or functionally_integrated_type_iii_supporting_organization based on the information that was submitted you do not qualify as a non-functionally integrated or a functionally_integrated_type_iii_supporting_organization you do not meet the requirements for a non-functionally integrated supporting_organization because you do not meet the payout requirement thus far you have not distributed any funds to e and you have no immediate plans to do so the revised financial data that you submitted shows total income of n dollars and professional expenses for the same amount even if you were to contribute all n dollars to e this would not be enough to warrant their attentiveness since the annual income for e is approximately dollar_figure million dollars thus the amount contributed to e is not sufficient to warrant e’s attentiveness therefore you do not meet the attentiveness testing in order to satisfy the integral part test you do not meet the requirements for a functionally integrated supporting_organization because you are not conducting an activity that is normally conducted by the supported_organization your only activity is managing n this is not an activity that is normally carried on by the supported_organization therefore you do not meet the but for test in order to satisfy the integral part test conclusion based on the facts you have failed to meet the relationship_test of sec_509 of the code you have failed to demonstrate that you will maintain a significant involvement in the operations of the publicly_supported_organization as described in sec_1_509_a_-4 of the regulations letter cg control test sec_509 of the code in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and sec_4946 of the code defines a disqualified_person as a substantial_contributor to the foundation sec_4946 includes in its definition of a substantial_contributor an owner of more than i the total combined voting power of a corporation ii the profits interest in a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_1_509_a_-4 of the regulations provides that if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization application of control test you are not controlled directly or indirectly by one or more disqualified persons you meet the control test determination - issue based on our analysis of your actual and proposed activities you have failed the operational_test and the relationship_test as a result of our analysis and in light of the applicable law we have determined you do not qualify for exclusion from private_foundation_status under sec_509 of the code conclusion letter cg in conclusion we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in sec_501 you would be a private_foundation and not a supporting_organization under sec_509 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination f your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication declaration the statement of facts item must be accompanied by the following under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lots lerner lois lerner director exempt_organizations enclosure publication letter cg
